DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 13-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 13, 17-18 of U.S. Patent No 10484792. Although, the conflicting claims are not identical, they are not patentably distinct from each other.
Independent Claims 1 and 13 of the instant application are identical with the exception of the narrower claim limitation of "a noise cancellation unit generating an adjustment signal to apply to the first filtered input signal, the noise cancellation unit comprising an energy detector coupled with a dynamic equalizer connected between the filter and the acoustic driver and having its own fixed, predetermined transfer function" as claimed in copending application claims 1, 13 and 18. Parent Patent has narrower claim limitation instead of the broader claim limitation of in instant application. Further claims 2-5, 14-17 correspond to claims 3-6, 17 of the parent patent.
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent 10484792. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.                                           
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0180863 to Biggs (“Biggs”) in view of U.S. Patent Application Publication No. 2010/0005953 to Kemmochi et al. (“Kemmochi”).  
As to claim 1, Biggs discloses a method of operating a headphone, the method comprising: filtering an input signal into a first filtered input signal [Fig. 9: 904 toward 910/912] and a second filtered input signal utilizing a filter [Fig. 9: 904 toward 908]; sending the second filtered input signal directly to a tactile vibration driver [Fig. 9: 904 sending signal toward taction driver 908] and producing tactile vibrations with the tactile vibration driver to be felt by a user responsive to the second filtered input signal [Fig. 9:904 sending signal toward taction driver 908, also see Abstract, paragraphs 0004-0006, 0079-0084]; applying an inverse transfer function to the first filtered input signal, generating an anti-wave signal [Fig. 9: 910, paragraph 0090]; summing the anti-wave signal with the first filtered input signal, generating an output signal [Fig. 9: 912, paragraph 0090]; and producing audio sound waves with an acoustic driver responsive to the output signal, reducing effects of incidental acoustic noise generated by the tactile vibration driver [Fig. 9, paragraphs 0053, 0090, 0095]. 
Biggs does not expressly disclose applying a fixed, predetermined inverse transfer function.   
In the same or similar field of invention, Kemmochi discloses applying a fixed, predetermined inverse transfer function [Kemmochi paragraphs 0079-0080, Fig. 5].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Biggs to have feature of having a fixed, predetermined inverse transfer function as taught by Kemmochi.  The suggestion/motivation would have been to provide a volume adjusting apparatus and a volume adjusting method that can automatically adjust playback volume to a level suitable for ambient noise and prevent sound leakage [Kemmochi paragraph 0022].  
As to claim 2, Biggs discloses wherein generating the anti-wave signal is performed without the use of a microphone capturing environmental noise [Fig. 9, paragraphs 0090]. 
As to claim 3, Biggs discloses wherein applying the fixed, predetermined inverse transfer function and summing the anti-wave signal with the first filtered input signal comprise applying the fixed, predetermined inverse transfer function and summing the anti-wave signal with the first filtered input signal utilizing analog components [Fig. 9, paragraphs 0090, 0111]. Further, Kemmochi discloses applying a fixed, predetermined inverse transfer function [Kemmochi paragraphs 0079-0080, Fig. 5]. In addition, the same motivation is used as the rejection of claim 1.
As to claim 4, Biggs discloses wherein applying the fixed, predetermined inverse transfer function and summing the anti-wave signal with the first filtered input signal comprise applying the fixed, predetermined inverse transfer function and summing the anti-wave signal with the first filtered input signal utilizing a digital signal processor executing instructions stored in a nontransitory memory device [Fig. 2: 250, paragraphs 0065-0066, also see Fig. 9, paragraphs 0090, 0111-1112]. Further, Kemmochi discloses applying a fixed, predetermined inverse transfer function [Kemmochi paragraphs 0079-0080, Fig. 5]. In addition, the same motivation is used as the rejection of claim 1.
As to claim 5, Biggs discloses wherein filtering the input signal utilizing the filter comprises filtering the input signal utilizing a band-pass filter or a low-pass filter configured to pass bass frequencies directly to the tactile vibration driver [Fig. 9: 904, paragraphs 0086, 0089- 0090, 0099]. 
As to claim 6, Biggs discloses wherein applying the fixed, predetermined inverse transfer function to the first filtered input signal comprises applying a fixed, predetermined inverse transfer function based, at least in part, on one or more of materials, configuration, dimensions, position, and orientation of the tactile vibration driver, one or more of shape, material, and cavity of an enclosure of the headphone, or both to the first filtered input signal [paragraphs 0078, 0090, 0201-0216].  Further, Kemmochi discloses applying a fixed, predetermined inverse transfer function [Kemmochi paragraphs 0079-0080, Fig. 5]. In addition, the same motivation is used as the rejection of claim 1.
As to claim 7, Biggs discloses wherein applying the fixed, predetermined inverse transfer function to the first filtered input signal comprises applying a fixed, predetermined inverse transfer function including phase, frequency, and amplitude information for generated acoustic noise to the first filtered input signal [paragraphs 0088, 0154-3-0154, 0169].  Further, Kemmochi discloses applying a fixed, predetermined inverse transfer function [Kemmochi paragraphs 0079-0080, Fig. 5]. In addition, the same motivation is used as the rejection of claim 1.
As to claim 8, Kemmochi discloses wherein applying the fixed, predetermined inverse transfer function to the first filtered input signal comprises applying a fixed, predetermined inverse transfer function accounting for a transfer function of an acoustic path through the acoustic driver to the first filtered input signal [Kemmochi paragraphs 0079-0080, Fig. 5, 7]. In addition, the same motivation is used as the rejection of claim 1.

As to claim 9, Biggs discloses wherein producing the audio sound waves with the acoustic driver responsive to the output signal comprises producing audio sound waves with the acoustic driver that include the first filtered input signal as well as anti-noise sound waves resulting from the anti-wave signal [Fig. 9, paragraph 0090]. 
As to claim 10, Biggs discloses wherein reducing the effects of the incidental acoustic noise generated by the tactile vibration driver comprises reducing the effects of the incidental acoustic noise generated by the tactile vibration driver utilizing destructive interference [paragraphs 0085, 0095]. 
As to claim 11, Biggs discloses wirelessly connecting the headphone to a source media device [paragraph 0109]. 
As to claim 12, Biggs discloses placing the headphone over a user's ears [Fig. 3, 12, 16] . 
As to claim 13, Biggs discloses a method of operating a headphone, the method comprising: filtering an input signal into a first filtered input signal [Fig. 9: 904 toward 910/912] and a second filtered input signal utilizing a filter [Fig. 9: 904 toward 908]; sending the second filtered input signal directly to a tactile vibration driver [Fig. 9: 904 sending signal toward taction driver 908] and producing tactile vibrations with the tactile vibration driver to be felt by a user responsive to the second filtered input signal [Fig. 9:904 sending signal toward taction driver 908, also see Abstract, paragraphs 0004-0006, 0079-0084]; applying a transfer function to the first filtered input signal, generating a modified input signal [Fig. 9: 910, paragraph 0090]; subtracting the modified input signal from the first filtered input signal, generating an output signal [paragraph 0090: “In taction system 900, some of the tactile transducer signal is fed forward so that it may be subtracted from the signal provided to conventional driver 914”]; and producing audio sound waves with an acoustic driver responsive to the output signal, reducing effects of incidental acoustic noise generated by the tactile vibration driver [Fig. 9, paragraphs 0053, 0090, 0095]. 
Biggs does not expressly disclose applying a fixed, predetermined transfer function.   
In the same or similar field of invention, Kemmochi discloses applying a fixed, predetermined transfer function [Kemmochi paragraphs 0081-0082, Fig. 5].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Biggs to have feature of having a fixed, predetermined transfer function as taught by Kemmochi.  The suggestion/motivation would have been to provide a volume adjusting apparatus and a volume adjusting method that can automatically adjust playback volume to a level suitable for ambient noise and prevent sound leakage [Kemmochi paragraph 0022].  
As to claim 14, Biggs discloses wherein generating the modified input signal is performed without the use of a microphone capturing environmental noise [Fig. 9, paragraphs 0090]. 
As to claim 15, Biggs discloses wherein the headphone comprises a digital signal processor (DSP) and wherein subtracting the modified input signal from the first filtered input signal comprises subtracting the modified input signal from the first filtered input signal utilizing the DSP [Fig. 2: 250, paragraphs 0065-0066, also see Fig. 9, paragraphs 0090, 0111-1112]. 
As to claim 16, Biggs discloses wherein the headphone comprises analog components and wherein subtracting the modified input signal from the first filtered input signal comprises subtracting the modified input signal from the first filtered input signal utilizing the analog components [Fig. 9, paragraphs 0090, 0111]. 

As to claim 17, Biggs discloses wherein filtering the input signal utilizing the filter comprises filtering the input signal utilizing a band-pass filter or a low-pass filter configured to pass bass frequencies directly to the tactile vibration driver [Fig. 9: 904, paragraphs 0086, 0089- 0090, 0099]. 
As to claim 18, Biggs discloses wherein applying the fixed, predetermined transfer function to the first filtered input signal comprises applying a fixed, predetermined transfer function based, at least in part, on one or more of materials, configuration, dimensions, position, and orientation of the tactile vibration driver, one or more of shape, material, and cavity of an enclosure of the headphone, or both to the first filtered input signal [paragraphs 0078, 0090, 0201-0216].  Further, Kemmochi discloses applying a fixed, inverse transfer function [Kemmochi paragraphs 0079-0080, Fig. 5]. In addition, the same motivation is used as the rejection of claim 13.
As to claim 19, Biggs discloses wherein applying the fixed, predetermined transfer function to the first filtered input signal comprises applying a fixed, predetermined transfer function including phase, frequency, and amplitude information for generated acoustic noise to the first filtered input signal [paragraphs 0088, 0154-3-0154, 0169].  Further, Kemmochi discloses applying a fixed, predetermined transfer function [Kemmochi paragraphs 0079-0080, Fig. 5]. In addition, the same motivation is used as the rejection of claim 13. 
As to claim 20, Biggs discloses wherein producing the audio sound waves with the acoustic driver responsive to the output signal comprises producing less bass response with the acoustic driver than would be produced if the audio sound waves were produced with the acoustic driver responsive to the input signal [paragraphs 0004, 0086, 0089- 0090, 0099].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTIM G SHAH/Primary Examiner, Art Unit 2652